ON PETITION FOR REHEARING
We have given careful thought to the State's petition for a rehearing in this case, but still do not believe the verdict of guilty can be affirmed. We do find, however, two respects wherein our opinion should perhaps be clarified.
We said that an extrajudicial confession will not be admitted in evidence and a conviction will not be upheld until and unless the corpus delicti has been established by clear proof, 7, 8.  independent of the confession. In support of this, we cited, among other authorities, 1 Wharton's CriminalLaw *Page 12 
(12th Ed.), §§ 359, 360, and we quoted a passage fromWharton's, in which it was stated that the existence of thecorpus delicti must be established by direct and positive proof beyond a reasonable doubt independent of the confession. Later we made it clear that the independent corroborative evidence need not establish the corpus delicti beyond a reasonable doubt. We failed to say, however, that the independent, corroborative evidence could be circumstantial, which the use of the word direct in the quotation fromWharton's seemed to negative. As a matter of fact, Wharton, elsewhere in his treatise, makes it clear that such corroborative evidence may be circumstantial. Wharton, supra, §§ 352, 353. To dispel any doubt upon the subject, we now hold that the independent, corroborative evidence of the corpus delicti,
necessary if an extrajudicial confession is to be used, may be circumstantial. Messel v. State (1911), 176 Ind. 214, 218-19, 95 N.E. 565; Griffiths v. State (1904), 163 Ind. 555, 559, 72 N.E. 563. See also 23 C.J.S., Criminal Law, § 916c, p. 185.
The literal meaning of the language which we used may, out of context, seem to be that the independent, corroborative evidence of the corpus delicti must precede the confession. We 9-11.  did not have before us, however, the question of order of proof; we were considering the necessity for such proof to uphold a conviction. The order of proof is, as in other cases, within the sound discretion of the trial court (Anno., 127 A.L.R. 1141), but inasmuch as an extrajudicial confession may not be considered and a conviction will not be upheld without independent, corroborative evidence of the corpus delicti, the better practice is to adhere to the logical sequence of proof and to delay the confession, unless convincing representations be made that the independent, corroborating evidence will be forthcoming and unless substantial *Page 13 
reason for departing from the natural order of proof be made to appear. In such event, the trial court has the right to control the order of proof, subject only to review for harmful abuse of discretion.
The petition for rehearing is denied.
NOTE. — Petition for Rehearing reported in 89 N.E.2d 442.